DETAILED ACTION
This is the fifth Office Action regarding application number 15/547,186, filed on 07/28/2017, which is a 371 of PCT/US2016/017482, filed on 02/11/2016, and which claims priority to provisional application number 62/115,667, filed on 02/13/2015.
This action is in response to the Applicant’s Response dated 15/547,186.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 02/26/2021 has been entered.
 
Status of Claims
Claims 8-14 are currently pending.
Claim 8 is amended.
Claims 1-7 and 15-20 are withdrawn.
Claims 8-14 are examined below.
The rejection of claims 8-14 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 02/26/2021 have been carefully considered but they are not found persuasive. 
The Applicant contends that “BOTTERMAN reports that the phosphor SrSi2O2N2:Eu2+ has an afterglow decay time of only 100 minutes” and that the combination of references, including the primary reference SHIN, fails to teach that the long-persistence phosphorescent material emits lower energy photons in darkened conditions for a duration of at least one hour. Remarks 8.
The examiner finds the Applicant’s remarks unconvincing because 100 minutes is also at least one hour, and reads on the newly added claim limitation.  The Applicant does not explain why “100 minutes, i.e. less than two hours” does not satisfy the newly added claim limitation reciting “at least one hour”.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (“Improving the Performance of Dye-sensitized Solar Cells by using the Conversion Luminescence of a Phosphor”) in view of LEE (“Yellow phosphors coated with TiO2 for the enhancement of photoluminescence and thermal stability”) and ICHIKAWA (US 2008/0236662 A1).  BOTTERMAN (“Persistent luminescence in MSi2O2N2:Eu phosphors”) is relied upon strictly as an evidentiary reference.
Regarding claims 8 and 11, SHIN teaches a dye sensitive solar cell (DSSC) device, comprising: 
a counter electrode (platinum counter-electrode, pg. 1683, left col., para. 1); 
an electrolyte region (“electrolyte solution” and dye N-719); 
a transparent back contact (FTO plate); and 

acceptor particles (titania nanoparticles) adsorbed on an inert nanoparticles current collector, which upon absorption of photons, results in a flow of free electrons in the acceptor particles, injection of electrons into the inert nanoparticles current collector, and transport of injected electrons by the inert nanoparticles can collector to the transparent back contact; and 
donor particles comprising a phosphorescent material (SrSi2O2N2:Eu2+), wherein each donor particle is coupled to a group of acceptor particles, and wherein the phosphorescent material absorbs high energy photons from a light source and emits lower energy photons that are absorbed by the acceptor particles. 
SHIN does not disclose expressly that the donor particles include a coating that provides an 8-10 nm thick spacer between each donor particle and group of acceptor particles, or that the spacer comprises titanium oxide.  SHIN also does not disclose clearly a second transparent back contact positioned such that the counter electrode is disposed between the second transparent back contact and the electrolyte region.  SHIN also does not disclose expressly that the donor particles have “long-persistence” and continue to emit lower energy photons in darkened conditions for a duration of at least one hour.
LEE teaches that improvement of phosphor efficiency may be achieved by coating the phosphor particles with a thin and uniform layer of titanium oxide (abstract).  
ICHIKAWA teaches a DSSC device having a counter electrode (416), electrolyte (418), transparent anode (424), and front (420) and back (414) transparent contacts (see also Fig. 17E).

    PNG
    media_image1.png
    290
    649
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHIN and add a thin and uniform layer of titanium oxide to the surface of the phosphor particles as taught by LEE in order to improve the efficiency of the phosphors.  It would have been obvious to skilled artisans to have optimized the coating thickness, including to thicknesses between 8-10 nm, in order to obtain higher relative PL intensities, as suggested by LEE.

Although SHIN does not state explicitly that the phosphorescent material emits photons after removal of the light source, skilled artisans would immediately appreciate that the phosphors taught by SHIN will continue to emit photons for short periods of time after the absorption of incident light.  See BOTTERMAN (upwards of 100 minutes, abstract).  The Examiner notes that the claim does not recite any specific time durations that the phosphorescent material but continue to emit after removal of the light source.  The Examiner has set forth sufficient facts and technical reasoning to support the determination of the phosphor material of SHIN inherently possesses the ability to emit lower energy photons after removal of the light source, and consequently, the modified SHIN device will thus continue to output some amount of power after removal of the light source.
Since SHIN describes using SrSi2O2N2:Eu2+ particles and BOTTERMAN describes the afterglow duration SrSi2O2N2:Eu2+ being around 6000 seconds (1.6 hours), the examiner concludes that the prior art combination satisfies the limitation requiring “at least one hour” of lower energy photon emission, and that this length of time satisfies the limitation requiring “long-persistence.”

Regarding claim 9, the combination of SHIN, LEE, and ICHIKAWA teaches or would have suggested the DSSC device of claim 8, wherein the acceptor particles comprise a dye (dye N-719), quantum dot or other absorber material anchored on TiO2 nanoparticles. 

Regarding claim 12, the combination of SHIN, LEE, and ICHIKAWA teaches or would have suggested the DSSC of claim 8, wherein an emission spectrum of the donor particles overlaps with an absorption spectrum of the acceptor particles (Fig. 3). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 13, the combination of SHIN, LEE, and ICHIKAWA teaches or would have suggested the DSSC of claim 8, wherein a volumetric ratio of acceptor particles to donor particles is approximately 10:1 (phosphor is mixed with titania paste in a 0.5-10 wt% ratio). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 14, the combination of SHIN, LEE, and ICHIKAWA teaches or would have suggested the DSSC of claim 9, wherein the donor-acceptor particle structure and TiO2 nanoparticles are coated onto a substrate (pg. 1683, left col., para. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SHIN (“Improving the Performance of Dye-sensitized Solar Cells by using the Conversion Luminescence of a Phosphor”) in view of LEE (“Yellow phosphors coated with TiO2 for the enhancement of photoluminescence and thermal stability”) and ICHIKAWA (US 2008/0236662 A1) as applied to claim 8 above, and further in view of CLABAU (“Mechanism of Phosphorescence Appropriate for the Long-Lasting Phosphors Eu2+-Doped SrAl2O4 with Codopants Dy3+ and B3+”).  BOTTERMAN (“Persistent luminescence in MSi2O2N2:Eu phosphors”) is relied upon strictly as an evidentiary reference.
Regarding claim 10, the combination of SHIN, LEE, and ICHIKAWA teaches or would have suggested the DSSC device of claim 8, but does not disclose expressly that the phosphorescent material comprises SrAl2O4.  SHIN, however, explains that the phosphor functions to absorb and reemit light.
CLABAU discloses phosphorescent materials comprising SrAl2O4.  This phosphorescent material also functions to absorb and reemit light, and is also known to phosphoresce for extended periods of time (pg. 3905, left col., para. 2 and Table 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the SrAl2O4 material taught by CLABAU for the phosphorescent material of modified SHIN because the selection of a known material based on its suitability for its intended use, in the instant case a phosphorescent material for a DSSC device, supports a prima facie obviousness determination.  MPEP 2144.07.
2O4 is a “long-persistence” phosphor and will continue to emit lower energy photons for durations exceeding 30 hours (pg. 342, para. 1).

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721